Citation Nr: 0917991	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  05-28 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for a disability 
of the right shoulder, right chest, right upper back, to 
include nerve, ligament, tendon, and soft tissue damage, 
currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased evaluation for the residuals 
of a ruptured right biceps muscle, currently evaluate as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active military duty from May 1966 to 
May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of September 2004 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  

When the claim was originally appealed, there was a third 
issue appealed - that involving an earlier effective date.  
In April 2007, the Board issued a Decision/Remand that 
dismissed the appellant's claim involving the earlier 
effective date.  The remaining two issues were remanded for 
additional development.  The claim was returned to the Board 
and once again, in June 2008, the claim was remanded for the 
purpose of obtaining medical evidence pertinent to the 
appeal.  

The appeal is once again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.




REMAND

Since the Board's last remand of June 2008, and after 
additional development was accomplished on this claim, the 
appellant has requested that he be allowed to provide 
testimony before the Board at an RO hearing.  

Pursuant to 38 C.F.R. § 20.703 (2008), an appellant may 
request a hearing before the Board subject to the 
restrictions of38 C.F.R. § 20.1304 (2008).  A hearing on 
appeal will be granted if an appellant, or his 
representative, expresses a desire to appear in person.  See 
38 C.F.R. § 20.700 (2008).  The importance of responding to a 
request for a hearing is recognized under 38 C.F.R. § 
20.904(a)(3) (2008), as a Board decision may be vacated when 
there is a prejudicial failure to afford an appellant a 
personal hearing.

Thus, in order to ensure full compliance with due process 
requirements, therefore, the AMC/RO must schedule such a 
hearing.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 
19.75, 19.76, 20.700, 20.703, 20.704, 20.904(a)(3) (2008).  
The case is REMANDED to the RO/ AMC for the following 
development:

The RO/AMC should schedule the appellant 
for a videoconference hearing before a 
Veterans Law Judge, as requested by the 
appellant.  See 38 C.F.R. §§ 20.703, 
20.704, 20.1304 (2008).  All 
correspondence pertaining to this matter 
should be associated with the claims 
folder.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
J. CONNOLLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).

